255 S.W.2d 184 (1953)
SHAMBRY et ux.
v.
HOUSING AUTHORITY OF CITY OF DALLAS.
No. A-3942.
Supreme Court of Texas.
February 25, 1953.
*185 McKool, McDaniel & Bader, Dallas, for petitioners.
Scurry, Scurry & Pace, Dallas, for respondent.
PER CURIAM.
Only one point of error is presented in petitioners' application for writ of error. It is: "The Court of Civil Appeals erred in holding that petitioners were not entitled to interest on the sum of $3850, the amount deposited in the Court by Respondent."
We approve the holding by the Court of Civil Appeals on the question of interest as presented in the point urged here.
But respondent, as appellant there, presented five other points wholly unrelated to the question of interest which were decided by the Court of Civil Appeals, but which are not presented here. Hence we have no jurisdiction as to them, and our order must be: Application refused, no reversible error.